 


110 HRES 1147 EH: Congratulating the Northern Kentucky University Norse women’s basketball team, champions of the 2008 National Collegiate Athletic Association Division II tournament.
U.S. House of Representatives
2008-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1147 
In the House of Representatives, U. S.,

May 19, 2008
 
RESOLUTION 
Congratulating the Northern Kentucky University Norse women’s basketball team, champions of the 2008 National Collegiate Athletic Association Division II tournament. 
 
 
Whereas on March 29, 2008, the Northern Kentucky University Norse defeated the University of South Dakota Coyotes 63–58 to become the 2008 National Collegiate Athletic Association (NCAA) Division II women’s basketball national champions; 
Whereas the Norse overcame a 9 point deficit with 6 minutes remaining to secure the victory; 
Whereas the Norse had to win 10 of their last 11 games to win the tournament; 
Whereas the team finished their extraordinary 2007–2008 season with a 28–8 record; 
Whereas Angela Healy, a senior from Fort Thomas, was named the Elite Eight’s Most Outstanding Player; 
Whereas this championship marks the second time the North Kentucky University women’s basketball team has won the national title; 
Whereas by excelling in academics and athletics, Nicole Chiodi, Angela Healy, Karen Brackman, Cassie Brannen, Danyelle Echoles, Jessie Slack, Jessica Wendeln, Rachel Lantry, Kendra Caldwell, Diondra Holliday, and Rita Stefán are great role models for young women across the Nation; 
Whereas Head Coach Nancy Winstel, Assistant Coach Matt Schmidt, Assistant Coach Danielle Zimmerman, and Strength and Conditioning Coach Livey Birkenhauer deserve recognition for their work guiding the Norse to their second national championship; 
Whereas the Norse players, coaches, and those associated with the women’s basketball team represented Northern Kentucky University and the Commonwealth of Kentucky with exemplary sportsmanship and competitiveness throughout the season; and 
Whereas residents of Kentucky and Norse fans worldwide are to be commended for their longstanding support, perseverance, and pride in the team: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the amazing performance of the Northern Kentucky University Norse in the National Collegiate Athletic Association Division II women’s basketball tournament; and 
(2)recognizes the achievements of the players, coaches, students, and support staff who were instrumental in the Norse championship. 
 
Lorraine C. Miller,Clerk.
